Title: To Thomas Jefferson from William Short, 4 October 1825
From: Short, William
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                            Octob:  1825
                        
                    It is always a great gratification to me to recieve one of your letters. That of Aug: 9. I found here on my return from my summer’s excursion—It gratified me first by informing me that your long confinement had not affected your general health, of which I was very apprehensive, & secondly by the account you give me of the state of the University—That account came here most opportunely—for a very few days after, a gentleman arrived  from Washington with one of so different a character as would have disquieted the friends of the University among us, if I had not recieved your letter—This report from Washington was stated by the gentleman as having been recieved on very high authority, &  a Virginia authority—Thus all those who wished to believe the report considered themselves authorized in this belief—& as those who are “convinced against their will”—they adhered to their opinion, notwithstanding Gov. Coles assured them he had been on the ground after the time at which the riots were said to have taken place, & could affirm that there was no foundation for such stories.The report was that the students were in a state of absolute insurrection—that they had pulled down a house or houses in Charlottesville &c &c—that the Visitors were called together to consult on measures—& in fine that the whole institution had come to an end. or something like it—As these reports have since had no confirmation the believers begin now to give them up & are a little embarassed by their credulity.I am much obliged to you for the copy of the regulating statutes which you were so good as to send me—Several persons here have borrowed them for perusal, regret that more publicity had not been given to them in the daily papers, so that they might speak for themselves. We have found some ambiguity in the expression relative to tobacco, in the form of snuff or chewing—Is the prohibition intended to be general, or merely confined to the schoolroom. As cigars are not mentioned it is inferred that they are permitted, though not, of course, in the school room.I am pleased to learn that I adopted the proper term of the University of Virginia.—The arrangement made last year for my new lodging has not become permanent from the absence of the Lady who kept the house—I have been obliged therefore to take a temporary lodging, in which there being not room for my library, I made an offer to the Society, as well for their accomodation as mine, to deposit the books in their rooms to be used there only, & by the members—I find this separation by no means agreeable, & I hope ere long to so establish myself as to have a room expressly for these books, adjoining to my bed chamber.It is with great pleasure that I inform you Mrs Elwyn has succeeded in procuring the appointment for her son—It appears that the President had the gallantry to take the warrent into his own hands that he might deliver it to her himself, in his present excursion—Not finding her here, as he had expected, he gave it to the boy himself with expressions that have charmed the son, & will also charm the mother. If Gov. Langdon should by any chance hear of this it will no doubt surprize him.By persons from Boston I have heard very pleasing accounts of the impressions wch Mrs Coolidge has made there—Mrs Elwyn is expected here, in the course of the month when I hope to hear still more particularly concerning her. I fully appreciate the great void her absence must occasion around you.As a friend to humanity & consistency I look forward with great interest to the approaching deliberations of Congress on the Creek treaty—If after so long preaching & exhorting these sons of the forest to quit their savage habits, & take up those of civilized life & acquire a home, they should now by the same Government be forcibly driven off & plunged deeper into the forest, surely we shall have a right to say that all that preaching was mere canting—Is it not manifest that the treaty was founded on fraud—& if so, ought it not to be declared void ab initio—And if this shd be done, the order of Gov. Troup to his men to “stand by their arms” would naturally seem to call for, take up arms. Let us hope however that justice will be done—that the good fortune which has hitherto so often saved the Republic will now again stand by us.I have indirectly heard of Hunter in his new establishment in Arkansaw—He had been dangerously ill either home or at Little Rock the capital—He was very ill here last autumn previously to his return to his new home—I fear his savage robust health is giving way under civilized habits—You have probably seen the work of Gov. Segur, son of the Segur you knew—I mean his histoire de la grande Armee &c—Genl Gourgard, he who followed Napoleon to St Helena, has written an answer to it so severe & contemptuous as to have occasioned a duel. wch was the wish evidently of Gourgard—they fought with swords & both were wounded—Before I end I must renew the assurance of all those sentiments of attachment with which I am, dear sir,Your friend & servant
                        
                    W: Short